Exhibit 10.3
 
 
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
April 19, 2007
among
USPI HOLDINGS, INC.,
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
THE SUBSIDIARIES OF UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
IDENTIFIED HEREIN
and
CITIBANK, N.A.
as Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
Section 1.01. Credit Agreement
    1  
Section 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
GUARANTEE
       
 
       
Section 2.01. Guarantee
    5  
Section 2.02. Guarantee of Payment
    5  
Section 2.03. No Limitations
    5  
Section 2.04. Reinstatement
    6  
Section 2.05. Agreement To Pay; Subrogation
    6  
Section 2.06. Information
    7  
Section 2.07. Remedies
    7  
Section 2.08. Instrument for the Payment of Money
    7  
Section 2.09. Continuing Guarantee
    7  
Section 2.10. General Limitation on Guarantee
    7  
 
       
ARTICLE III
       
 
       
PLEDGE OF SECURITIES
       
 
       
Section 3.01. Pledge
    7  
Section 3.02. Delivery of the Pledged Collateral
    8  
Section 3.03. Representations, Warranties and Covenants
    9  
Section 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
    10  
Section 3.05. Registration in Nominee Name; Denominations
    10  
Section 3.06. Voting Rights; Dividends and Interest
    11  
 
       
ARTICLE IV
       
 
       
SECURITY INTERESTS IN PERSONAL PROPERTY
       
 
       
Section 4.01. Security Interest
    13  
Section 4.02. Representations and Warranties
    14  
Section 4.03. Covenants
    16  

-i-



--------------------------------------------------------------------------------



 



              Page    
Section 4.04. Other Actions
    20  
Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    20  
 
       
ARTICLE V
       
 
       
REMEDIES
       
 
       
Section 5.01. Remedies upon Default
    22  
Section 5.02. Application of Proceeds
    24  
Section 5.03. Grant of License To Use Intellectual Property
    25  
Section 5.04. Securities Act
    25  
Section 5.05. Medicare/Medicaid
    26  
 
       
ARTICLE VI
       
 
       
INDEMNITY, SUBROGATION AND SUBORDINATION
       
 
       
Section 6.01. Indemnity and Subrogation
    26  
Section 6.02. Contribution and Subrogation
    26  
Section 6.03. Subordination
    26  
 
       
ARTICLE VII
       
 
       
MISCELLANEOUS
       
 
       
Section 7.01. Notices
    27  
Section 7.02. Waivers; Amendment
    27  
Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification
    27  
Section 7.04. Successors and Assigns
    28  
Section 7.05. Survival of Agreement
    28  
Section 7.06. Counterparts; Effectiveness; Several Agreement
    28  
Section 7.07. Severability
    29  
Section 7.08. Right of Set-Off
    29  
Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process
    29  
Section 7.10. WAIVER OF JURY TRIAL
    30  
Section 7.11. Headings
    30  
Section 7.12. Security Interest Absolute
    30  
Section 7.13. Termination or Release
    31  
Section 7.14. Additional Subsidiaries
    31  
Section 7.15. Collateral Agent Appointed Attorney-in-Fact
    32  
Section 7.16. Further Assurances
    32  

-ii-



--------------------------------------------------------------------------------



 



Schedules

     
Schedule I
  Subsidiary Loan Parties
Schedule II
  Pledged Stock; Debt Securities
Schedule III
  Intellectual Property
Schedule IV
  Commercial Tort Claims

Exhibits

     
Exhibit I
  Form of Supplement

-iii-



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of
April 19, 2007, among USPI HOLDINGS, INC., a Delaware corporation, UNITED
SURGICAL PARTNERS INTERNATIONAL, INC., a Delaware corporation, the Subsidiaries
of UNITED SURGICAL PARTNERS INTERNATIONAL, INC. identified herein and CITIBANK,
N.A., as Collateral Agent.
          Reference is made to the Credit Agreement dated as of April 19, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among United Surgical Partners International, Inc. (the
“Borrower”), USPI Holdings, Inc., the Lenders party thereto, Citibank, N.A., as
Administrative Agent, Lehman Brothers Inc., as Syndication Agent, and Bear
Stearns Corporate Lending Inc., Suntrust Bank and UBS Securities LLC, as
Co-Documentation Agents. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Loan Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
          Section 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined in this Agreement have the meanings
specified in the Credit Agreement. All terms defined in the New York UCC (as
defined in this Agreement) and not defined in this Agreement have the meanings
specified therein.
     (b) The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
     Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
     “Article 9 Collateral” has the meaning assigned to such term in
Section 4.01.
     “Claiming Party” shall have the meaning assigned to such term in
Section 6.02.
     “Collateral” means Article 9 Collateral and Pledged Collateral.
     “Contributing Party” shall have the meaning assigned to such term in
Section 6.02.

 



--------------------------------------------------------------------------------



 



     “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Copyrights” means all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.
     “Federal Securities Laws” has the meaning assigned to such term in Section
5.04.
     “General Intangibles” means all “General Intangibles” of any Grantor as
defined in Section 9-102(42) of the New York UCC.
     “Grantors” means Holdings, the Borrower and the Subsidiary Loan Parties.
     “Guarantors” means Holdings and the Subsidiary Loan Parties.
     “Instrument” has the meaning specified in Article 9 of the New York UCC.
     “Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
     “Investment Property” means a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account.
     “LC Account” means any account established and maintained in accordance
with the provisions of Section 2.05(j) of the Credit Agreement and all property
from time to time on deposit in such LC Account.
     “License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

-2-



--------------------------------------------------------------------------------



 



     “Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under the Credit Agreement and each other
Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each other Loan Document, and
(c) the due and punctual payment and performance in full of all the obligations
of each other Loan Party under or pursuant to this Agreement and each other Loan
Document.
     “Medicare” shall mean that government-sponsored entitlement program under
Title XVIII of the Social Security Act that provides for a health insurance
system for eligible elderly and disabled individuals (Social Security Act of
1965, Title XVIII, P.L. 89-87 as amended; 42 U.S.C. § 1395 et seq.).
     “Medicaid” shall mean that means-tested entitlement program under Title XIX
of the Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. § 1396 et seq.).
     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Obligations” means (a) Loan Document Obligations and (b) the due and
punctual payment and performance in full of all obligations of each Loan Party
under each Swap Agreement relating to interest rates or Treasury Services
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Swap Agreement relating to interest
rates or Treasury Services Agreement is entered into.
     “Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any

-3-



--------------------------------------------------------------------------------



 



invention on which a patent, now or hereafter owned by any third party, is in
existence, and all rights of any Grantor under any such agreement.
     “Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
     “Pledged Collateral” has the meaning assigned to such term in Section 3.01.
     “Pledged Debt Securities” has the meaning assigned to such term in Section
3.01.
     “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
     “Pledged Stock” has the meaning assigned to such term in Section 3.01.
     “Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
     “Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty to any Swap
Agreement or Treasury Services Agreement with a Loan Party the obligations under
which constitute Obligations and (f) the successors and assigns of each of the
foregoing.
     “Security Interest” has the meaning assigned to such term in Section 4.01.
     “Subsidiary Loan Parties” means (a) the Subsidiaries identified on
Schedule I and (b) each other Subsidiary that becomes a party to this Agreement
as a Subsidiary Loan Party after the Effective Date.
     “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” means all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including

-4-



--------------------------------------------------------------------------------



 



registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill; provided, however, that
the foregoing definition shall not include any “intent to use” based application
for a Trademark until such time that a statement of use has been filed with the
United States Patent and Trademark Office.
     “Treasury Services Agreement” shall mean any agreement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.
ARTICLE II
Guarantee
          Section 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance in full of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, or amended or modified, without notice to or
further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension, renewal, amendment or modification of the
Obligations. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of the Obligations and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
          Section 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.
          Section 2.03. No Limitations. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

-5-



--------------------------------------------------------------------------------



 



(iii) the release of, impairment of or failure to perfect any Lien held by the
Collateral Agent or any other Secured Party for the payment and performance of
the Obligations or any of them; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the
Obligations). Each Guarantor expressly authorizes the Collateral Agent (i) to
take and hold security for the payment and performance of the Obligations,
(ii) to exchange, waive or release any or all such security (with or without
consideration), (iii) to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or (iv) to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as applicable, or any security.
          Section 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
          Section 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

-6-



--------------------------------------------------------------------------------



 



          Section 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder and agrees that
none of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
          Section 2.07. Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Secured Parties, the Obligations may be
declared to be forthwith due and payable as provided in the Credit Agreement for
purposes of Section 2.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 2.01.
          Section 2.08. Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article II constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.
          Section 2.09. Continuing Guarantee. The guarantee in this Article II
is a continuing guarantee of payment, and shall apply to all Obligations
whenever arising.
          Section 2.10. General Limitation on Guarantee. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 2.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 2.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 6.02) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
ARTICLE III
Pledge of Securities
          Section 3.01. Pledge. As security for the payment or performance, as
applicable, in full of the Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (a) the shares of capital stock and other Equity
Interests of

-7-



--------------------------------------------------------------------------------



 



the Borrower and each wholly owned Restricted Subsidiary owned by it and listed
on Schedule II and any other Equity Interests of a wholly owned Restricted
Subsidiary obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Stock”), provided that the
Pledged Stock shall not include more than 65% of the outstanding voting Equity
Interests of any Foreign Subsidiary and shall not include Equity Interests of
entities that are Specified Subsidiaries by reason of clauses (ii) or (iii) of
the definition of Specified Subsidiary; (b)(i) the debt securities listed
opposite the name of such Grantor on Schedule II, (ii) any debt securities
issued after the Effective Date to such Grantor by any of Holdings, the Borrower
or any Subsidiary and (iii) the promissory notes and any other instruments
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01; (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.
          Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Pledged Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank. Each Grantor agrees promptly to deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities.
Notwithstanding the foregoing two sentences, it is understood and agreed that no
Grantor will have to deliver any Pledged Debt Securities to the Collateral Agent
unless the amount of the Indebtedness represented thereby is in excess of
$2,000,000 individually or $10,000,000 in the aggregate with all Pledged Debt
Securities not so delivered.
          (b) Each Grantor will cause any Indebtedness for borrowed money owed
to such Grantor by any Person (other than a Loan Party) which is (A) in excess
of $2,000,000 and (B) evidenced by a duly executed promissory note to be pledged
and delivered to the Collateral Agent pursuant to the terms hereof. If any
Grantor shall at any time hold or acquire any Indebtedness for borrowed money
owed to such Grantor by any Person (other than a Loan Party) evidenced by a duly
executed promissory note that when taken together with the value of any other
Indebtedness for borrowed money owed to such Grantor by any Person (other than a
Loan Party) evidenced by a duly executed promissory note not endorsed and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

-8-



--------------------------------------------------------------------------------



 



          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by undated stock powers duly executed in blank or other
undated instruments of transfer reasonably satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be attached hereto as a supplement to Schedule II and made a part
hereof, provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.
          Section 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
          (a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares (or units or other comparable measure) of each class of the
Equity Interests of the issuer thereof represented by the Pledged Stock and
includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement;
          (b) the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof;
          (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by any
Loan Document and Liens permitted by Section 6.02 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by any Loan Document, Liens permitted by
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than Liens created by any Loan Document and
Liens permitted by Section 6.02 of the Credit Agreement), however arising, of
all Persons whomsoever; provided that nothing in this Agreement shall prevent
any Grantor from discontinuing the operation or maintenance of any of its assets
or properties if such discontinuance is (x) in the good faith determination of
its Board of Directors, desirable in the conduct of its business and
(y) permitted by the Credit Agreement;
          (d) except for restrictions and limitations imposed by (i) the Loan
Documents, (ii) securities laws generally or (iii) customary provisions in joint
venture agreements relating to purchase options, rights of first refusal, tag,
drag, call or similar rights of a third party that owns Equity Interests in such
joint venture, the Pledged Collateral is and will continue to be freely

-9-



--------------------------------------------------------------------------------



 



transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
          (e) each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;
          (f) no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);
          (g) subject to clauses (c) and (d) of this Section 3.03, by virtue of
the execution and delivery by the Grantors of this Agreement, when any Pledged
Securities are delivered to the Collateral Agent in accordance with this
Agreement, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
          (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth in this Agreement.
          Section 3.04. Certification of Limited Liability Company and Limited
Partnership Interests. (a) Each Grantor acknowledges and agrees that each
interest in any limited liability company or limited partnership controlled by
any Grantor and acquired after the Effective Date and constituting Pledged
Collateral that is represented by a certificate, shall be a “security” within
the meaning of Article 8 of the New York UCC and shall be governed by Article 8
of the New York UCC.
          (b) Each Grantor further acknowledges and agrees that (i) the
interests in any limited liability company or limited partnership controlled by
such Grantor and constituting Pledged Collateral that are not represented by a
certificate are not “securities” within the meaning of Article 8 of the New York
UCC and (ii) such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest, unless such Grantor provides prompt
written notification to the Collateral Agent of such election and promptly (but
in no case later than 10 Business Days) pledges any such certificate to the
Collateral Agent pursuant to the terms hereof; provided, however, that this
Section 3.04 shall not apply to any Equity Interests in limited liability
companies or limited partnerships which may not be pledged, assigned or
otherwise encumbered pursuant to applicable Federal, state or local laws, rules
or regulations related to the practice of medicine or the healthcare industry
generally.
          Section 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in

-10-



--------------------------------------------------------------------------------



 



blank or in favor of the Collateral Agent or, upon the occurrence and during the
continuation of an Event of Default, in its own name as pledge or the name of
its nominee (as pledge or as sub-agent). Each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. The
Collateral Agent shall at all times upon the occurrence and during the
continuation of an Event of Default have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
          Section 3.06. Voting Rights; Dividends and Interest. (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Grantors that their rights under this
Section 3.06 are being suspended:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms in this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under this Agreement or the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and other consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement as
described in Section 3.02(c) or otherwise).

-11-



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified) the Grantors of the suspension of their rights under
Section 3.06(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 3.06(b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
Section 3.06(a)(iii) and that remain in such account.
          (c) Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified) the Grantors of the suspension of their rights under
Section 3.06(a)(i), all rights of any Grantor to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to Section
3.06(a)(i), and the obligations of the Collateral Agent under
Section 3.06(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and other consensual rights and powers,
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuation of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, the Grantors
shall have the right to exercise the voting and consensual rights and powers
that they would otherwise be entitled to exercise pursuant to the terms of
Section 3.06(a)(i).
          (d) Any notice given by the Collateral Agent to the Grantors
suspending their rights under Section 3.06(a) (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under Sections 3.06(a)(i) or (a)(iii) in part without suspending all such rights
(as specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IV
Security Interests in Personal Property
          Section 4.01. Security Interest. (a) As security for the payment or
performance, as applicable, in full of the Obligations, each Grantor hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;
     (v) all General Intangibles;
     (vi) Intellectual Property;
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all Letter-of-credit rights;
     (xi) the commercial tort claims specified on Schedule IV;
     (xii) all books and records pertaining to the Article 9 Collateral; and
     (xiii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, supporting obligations
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding the foregoing, the Article 9 Collateral shall not include
(i) any Equipment that is subject to a purchase money Lien or Lien securing
Capital Lease Obligations, in each case, permitted under the Credit Agreement to
the extent the documents relating to such purchase money Lien or Capital Lease
Obligations would not permit such Equipment to be subject to the Security
Interests created hereby, (ii) any property to the extent that the grant of the
Security Interest in such property is prohibited by any Requirements of Law of
any Governmental Authority, (iii) any contract, license or agreement to the
extent that the grant of the Security Interest in such contract, license or
agreement constitutes a breach or default under or results in

-13-



--------------------------------------------------------------------------------



 



termination of such contract, license, agreement, (iv) any Investment Property
or Pledged Securities to the extent that the grant of the Security Interest in
such Investment Property or Pledged Securities constitutes a breach or default
under any applicable shareholder or similar agreement, except, in each case
(i) through (iv), to the extent that such Requirement of Law or the provision of
such contract, license, agreement instrument or other document or shareholder or
similar agreement giving rise to such prohibition, breach, default or
termination is ineffective under applicable law, (v) Equity Interests of
Unrestricted Subsidiaries, Restricted Subsidiaries that are not wholly owned,
entities that are Specified Subsidiaries by reason of clauses (ii) or (iii) of
the definition of Specified Subsidiary or entities that are not Subsidiaries
(other than Equity Interests held in any Securities Account), and (vi) more than
65% of the outstanding voting Equity Interests of any Foreign Subsidiary; it
being understood that this paragraph shall not be seen as excluding from the
Article 9 Collateral Proceeds, substitutions or replacements of property
described in clauses (i) through (vi) above unless such Proceeds, substitutions
or replacements would constitute property described in such clauses (i) through
(vi).
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets” of such Grantor or such other description as the
Collateral Agent may determine and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
          Each Grantor also ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto if filed prior to the date hereof.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          Section 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Parties that:

-14-



--------------------------------------------------------------------------------



 



          (a) Each Grantor has good and valid rights in and title to the
Article 9 Collateral and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms in this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of the Effective Date
(except that the information referred to in the preceding clauses (x) and (y)
shall not be subject to such materiality qualifier). The Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing at the secretary of state or other central
filing office in each Grantor’s jurisdiction of organization, are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof or short form hereof and containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction, to protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, in respect of all Article 9 Collateral consisting of United States
Patents, United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights acquired or
developed after the date hereof).

-15-



--------------------------------------------------------------------------------



 



          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Permitted Encumbrances and
Liens that are permitted by the Credit Agreement and that have priority as a
matter of applicable law.
          (d) The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted pursuant to Section 6.02 of
the Credit Agreement.
          Section 4.03. Covenants. (a) Each Grantor agrees promptly (but in no
case more than 60 days) to notify the Collateral Agent in writing of any change
(i) in its legal name, (ii) in the location of its chief executive office or its
principal place of business, (iii) in its identity or type of organization or
corporate structure, (iv) in its Federal Taxpayer Identification Number or
organizational identification number or (v) in its jurisdiction of organization.
Each Grantor agrees to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 4.03(a). Each Grantor agrees not to effect or permit
any change referred to in the second preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest (subject to
Liens permitted under Section 6.02 of the Credit Agreement that had priority as
of the initial grant of such security interest) in the Article 9 Collateral.
Each Grantor agrees promptly to notify the Collateral Agent if any portion of
the Article 9 Collateral material to a Grantor’s business owned or held by such
Grantor is damaged or destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as is consistent

-16-



--------------------------------------------------------------------------------



 



with its current practices and in accordance with such standard practices used
in industries that are the same as or similar to those in which such Grantor is
engaged, but in any event to include complete accounting records indicating all
payments and proceeds received with respect to any part of the Article 9
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.01(a) of the
Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Financial Officer of the Borrower setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no material change in such information since the date of the
Perfection Certificate delivered on the Effective Date or the date of the most
recent certificate delivered pursuant to this Section 4.03(c). Each certificate
delivered pursuant to this Section 4.03(c) shall identify in the format of
Schedule III all Intellectual Property of any Grantor in existence on the date
thereof and not then listed on the schedules to the Perfection Certificate
previously so identified to the Collateral Agent.
          (d) Each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral (other than Article 9
Collateral that is deemed by the Board of Directors of such Grantor to be
immaterial to the conduct of its business) against all Persons and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Nothing in this Agreement shall prevent
any Grantor from discontinuing the operation or maintenance of any of its assets
or properties if such discontinuance is (x) in the judgment of its Board of
Directors, desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (e) Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note or other instrument in excess of $2,000,000 or by any
promissory note or other instrument in an amount that when taken together with
any promissory note or other instruments not previously pledged and endorsed to
the Collateral Agent exceeds $5,000,000, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.
          (f) The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, to discuss the

-17-



--------------------------------------------------------------------------------



 



Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, in accordance with
Section 5.09 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, (upon the occurrence and during the continuation of a
Default or with the consent of the applicable Grantor (not to be unreasonably
withheld)) in the case of Accounts or other Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. Subject to Section 9.12 of the Credit Agreement, the Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.
          (g) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Article 9 Collateral and not permitted pursuant to Section 6.02 of the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization,
provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to Taxes, assessments, charges, fees, Liens and
maintenance as set forth in this Agreement or in the other Loan Documents.
          (h) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person with a value in excess of
$2,000,000 or with a value that when taken together with the value of any
property of an Account Debtor or any other Person not previously assigned to the
Collateral Agent exceeds $5,000,000, to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.
          (i) Each Grantor shall remain liable to observe and perform all the
conditions and material obligations to be observed and performed by it under
each contract, agreement or instrument relating to the Article 9 Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and against any and all liability for such
performance.
          (j) None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as permitted by
the Credit Agreement. Subject to the immediately following sentence, none of the
Grantors shall make or permit to be made any transfer of the Article 9
Collateral and each Grantor shall remain at all times in possession of the
Article 9 Collateral owned by it, except as permitted by Sections 6.02 and 6.05
of the Credit Agreement. Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any Inventory to be in the possession or
control of any warehouseman, agent, bailee, or processor at

-18-



--------------------------------------------------------------------------------



 



any time unless such Person shall have been notified of the Security Interest
and shall have acknowledged in writing, in form and substance reasonably
satisfactory to the Collateral Agent, that such warehouseman, agent, bailee or
processor holds the Inventory for the benefit of the Collateral Agent subject to
the Security Interest and shall act upon the instructions of the Collateral
Agent without further consent from the Grantor, and that such warehouseman,
agent, bailee or processor further agrees to waive and release any Lien held by
it with respect to such Inventory, whether arising by operation of law or
otherwise; provided that such notice and acknowledgement shall not be required
if the aggregate fair value of Inventory in the possession of or subject to the
control of such warehouseman, agent, bailee or processor who has not been so
notified and provided such acknowledgement is less than $2,000,000 and the
aggregate fair value of Inventory in the possession of or subject to the control
of all warehousemen, agents, bailees and processors who have not been so
notified and provided such acknowledgement is less than $5,000,000.
          (k) None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than compromises, compoundings, settlements and collections made
in the ordinary course of business or in accordance with the reasonable business
judgment of such Grantor.
          (l) The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.07 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuation of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole reasonable
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.
          (m) Each Grantor shall maintain, in form and manner reasonably
satisfactory to the Collateral Agent, records of its Chattel Paper and its
books, records and documents evidencing or pertaining thereto.

-19-



--------------------------------------------------------------------------------



 



          Section 4.04. Other Actions. In order to insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
          (a) Instruments and Tangible Chattel Paper. Each Grantor represents
and warrants that each Instrument and each item of Tangible Chattel Paper with a
value in excess of $2,000,000 in existence on the date hereof has been properly
endorsed, assigned and delivered to the Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank or otherwise
acceptable to the Collateral Agent. If any Grantor shall at any time hold or
acquire any Instruments or Chattel Paper with a value in excess of $2,000,000 or
any Instrument or Chattel Paper with a value that when taken together with the
value of any Instrument or Chattel Paper not previously endorsed, assigned and
delivered to the Collateral Agent exceeds $10,000,000, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of transfer or assignment duly executed
in blank or otherwise acceptable to the Collateral Agent as the Collateral Agent
may from time to time reasonably request.
          (b) Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as applicable, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as
applicable, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.
          Section 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Each Grantor agrees that it will not do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the conduct of such Grantor’s business would become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
in its reasonable judgment to establish and preserve its material rights under
applicable patent laws.

-20-



--------------------------------------------------------------------------------



 



          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) use commercially reasonable efforts
to maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration (or,
if such Trademark is unregistered, display such Trademark with notice as
required for unregistered Trademarks) to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in any violation of
any third party rights.
          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a Copyright material to the conduct
of such Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient in its reasonable judgment to establish and preserve its material
rights under applicable copyright laws.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business could reasonably be expected to become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or its right to keep and maintain the same.
          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application with respect to any Patent,
Trademark or Copyright (or for the registration of any Trademark or Copyright)
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
informs the Collateral Agent and, upon request of the Collateral Agent, executes
and delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings as are reasonably necessary for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable.
          (f) Each Grantor will take all reasonably necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of such Grantor’s business relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if

-21-



--------------------------------------------------------------------------------



 



consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
          (g) In the event that any Grantor knows that any Article 9 Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution (and take any actions
required by applicable law prior to instituting such suit), and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral. Nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance of any Article 9 Collateral consisting of a
Patent, Trademark or Copyright, or require any Grantor to pursue any claim of
infringement, misappropriation or dilution, if (x) such Grantor so determines in
its good business judgment and (y) it is not prohibited by the Credit Agreement.
          (h) Upon and during the continuation of an Event of Default, each
Grantor shall, at the request of the Collateral Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.
ARTICLE V
Remedies
          Section 5.01. Remedies upon Default. Upon the occurrence and during
the continuation of an Event of Default, each Grantor agrees to deliver each
item of Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, for the
ratable benefit of the Secured Parties, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem

-22-



--------------------------------------------------------------------------------



 



appropriate. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine in its sole and absolute discretion. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent and the other Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

-23-



--------------------------------------------------------------------------------



 



          Section 5.02. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to the Loan
Documents, promptly by the Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent, the Administrative Agent, their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Collateral Agent and Administrative Agent in connection therewith and all
amounts for which the Collateral Agent and Administrative Agent are entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under the Credit
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under the Credit Agreement from and after the date such amount is due, owing or
unpaid until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
reimbursement obligations pursuant to Section 2.05(e) of the Credit Agreement
and obligations to cash collateralize Letters of Credit) and any fees, premiums
and scheduled periodic payments due under Swap Agreements or Treasury Services
Agreements constituting Obligations and any interest accrued thereon, in each
case equally and ratably in accordance with the respective amounts thereof then
due and owing;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
reimbursement obligations pursuant to Section 2.05(e) of the Credit Agreement
and obligations to cash collateralize Letters of Credit) and any breakage,
termination or other payments under Swap Agreements and Treasury Services
Agreements constituting Obligations and any interest accrued thereon; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (e) of this Section 5.02, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.

-24-



--------------------------------------------------------------------------------



 



The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          Section 5.03. Grant of License To Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
          Section 5.04. Securities Act. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the

-25-



--------------------------------------------------------------------------------



 



Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.
          Section 5.05. Medicare/Medicaid. The parties hereto understand and
agree that the exercise of remedies hereunder with respect to receivables from
Medicare or Medicaid may be subject to applicable federal laws.
ARTICLE VI
Indemnity, Subrogation and Subordination
          Section 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), the Borrower agrees that (a) in the event a
payment of any Obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part any Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the fair value of the assets so sold.
          Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor
(a “Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
any Guarantor or Grantor becomes a party hereto pursuant to Section 7.14, the
date of the last supplement hereto executed and delivered by a Guarantor or
Grantor) and the denominator shall be the aggregate net worth of all the
Guarantors and Grantors on the date hereof (or, in the case any Guarantor or
Grantor becomes a party hereto pursuant to Section 7.14, the date of the last
supplement hereto executed and delivered by a Guarantor or Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.
          Section 6.03. Subordination. Notwithstanding any provision in this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all

-26-



--------------------------------------------------------------------------------



 



other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
or Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
Obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the Obligations of such Guarantor or Grantor hereunder.
ARTICLE VII
Miscellaneous
          Section 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted in this Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Loan Party
upon the occurrence and during the continuation of an Event of Default may be
given by telephone if promptly confirmed in writing. All communications and
notices hereunder to any Subsidiary Loan Party shall be given to it in care of
the Borrower as provided for notices to the Borrower in Section 9.01 of the
Credit Agreement.
          Section 7.02. Waivers; Amendment. (a) No failure or delay by any
Secured Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision in this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted Section 7.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether any Secured Party may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement.
          Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.

-27-



--------------------------------------------------------------------------------



 



          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor and each Guarantor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.03 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
out-of-pocket expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related out-of-pocket expenses are finally judicially determined
by a non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or wilful misconduct of, or breach
of the Loan Documents by, such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.03 shall be payable on written demand therefor.
          Section 7.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Parties and their respective successors and assigns.
          Section 7.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.
          Section 7.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which,

-28-



--------------------------------------------------------------------------------



 



when taken together, shall constitute single contract. Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest in this Agreement
or in the Collateral (and any such assignment or transfer shall be void) except
as contemplated by this Agreement or the Credit Agreement. This Agreement shall
be construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
          Section 7.07. Severability. Any provision in this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          Section 7.08. Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Loan Party against any of and all the obligations of such Loan Party now or
hereafter existing under this Agreement owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The applicable Lender shall notify
the Borrower, the Collateral Agent and the Administrative Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 7.08. The rights of each Lender under this Section 7.08 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.
          Section 7.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any

-29-



--------------------------------------------------------------------------------



 



action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent, the Issuing Bank, any Lender or any Loan Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document in the courts of any jurisdiction.
          (c) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 7.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
          Section 7.11. Headings. Article and Section headings and the Table of
Contents used in this Agreement are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
          Section 7.12. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan

-30-



--------------------------------------------------------------------------------



 



Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Obligations or this Agreement.
          Section 7.13. Termination or Release. (a) This Agreement and the
Guarantees made in this Agreement shall terminate and the Security Interest and
all other security interests granted hereby shall be automatically released when
all the Loan Document Obligations (other than wholly contingent indemnification
obligations not then due) have been indefeasibly paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Bank has no further obligations to
issue Letters of Credit under the Credit Agreement.
          (b) A Person which was a Loan Party immediately prior to the
consummation of any transaction permitted by the Credit Agreement shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Person shall be automatically released upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Person ceases to be a Loan Party.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.02 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.
          (d) In connection with any termination or release pursuant to
Sections 7.13(a), (b) or (c), the Collateral Agent shall execute and deliver to
any Person, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release of its obligations or
the Security Interests in its Collateral. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent. Without limiting the provisions of Section 7.03, the
Borrower shall reimburse the Collateral Agent upon demand for all reasonable
costs and out of pocket expenses, including the reasonable fees, charges and
disbursements of counsel, incurred by it in connection with any action
contemplated by this Section 7.13.
          Section 7.14. Additional Subsidiaries. Pursuant to Section 5.12 of the
Credit Agreement, certain Subsidiaries of a Loan Party that were not in
existence or not a Subsidiary on the date of the Credit Agreement are required
to enter in this Agreement as a Subsidiary Loan Party upon becoming such a
Subsidiary. Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Exhibit I hereto, such Subsidiary shall become a
Subsidiary Loan Party hereunder with the same force and effect as if originally
named as a Subsidiary Loan Party in this Agreement. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of

-31-



--------------------------------------------------------------------------------



 



each Loan Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Loan Party as a party to this Agreement.
          Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuation of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (except to the extent such action would be prohibited by applicable law
with respect to Medicare and Medicaid receivables) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes, provided that nothing in this
Agreement contained shall be construed as requiring or obligating the Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them in this Agreement, and neither they nor
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
          Section 7.16. Further Assurances. Notwithstanding anything to the
contrary herein, the parties hereto agree to comply with the requirements set
forth in Section 5.13 of the Credit Agreement.
[Signature Pages to Follow]

-32-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            USPI HOLDINGS INC.,
      By:   /s/ William H. Wilcox       Name:   William H. Wilcox       Title:  
President       UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.,
      By:   /s/ William H. Wilcox       Name:   William H. Wilcox       Title:  
President       EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
      By:   /s/ William H. Wilcox       Name:   William H. Wilcox       Title:  
President  





--------------------------------------------------------------------------------



 



USP ASSURANCE COMPANY,
 

  By:  /s/ John J. Wellik


Title: President





--------------------------------------------------------------------------------



 



PHYSICIANS DATA PROFESSIONALS, INC.,
 

  By:  /s/ John J. Wellik


Title: Secretary





--------------------------------------------------------------------------------



 



USP SECURITIES CORPORATION
 

  By:  /s/ Kim Tillett


Title: President





--------------------------------------------------------------------------------



 



PASADENA HOLDINGS, LLC
USP NEVADA HOLDINGS, LLC,
 

  By:  USP North Texas, Inc., its manager

 

  By:  /s/ William H. Wilcox


Title: President





--------------------------------------------------------------------------------



 



SAME DAY MANAGEMENT, L.L.C.,
 

  By:  Same Day Surgery LLC, its sole member

 

  By:  /s/ William H. Wilcox


Title: President





--------------------------------------------------------------------------------



 



WHASA, L.C.,
 

  By:  Surginet, Inc., its sole member

 

  By:  /s/ William H. Wilcox


Title: President





--------------------------------------------------------------------------------



 



USP TEXAS, L.P.,
 

  By:  USP North Texas, Inc., its general partner

 

  By: 
/s/  William H. Wilcox


Title: President





--------------------------------------------------------------------------------



 



USP TEXAS AIR, LLC
 

  By:  USP North Texas, Inc., its sole member

 

  By: 
/s/  William H. Wilcox


Title: President





--------------------------------------------------------------------------------



 



SURGERY CENTERS OF AMERICA II, L.L.C.,
 

  By: 
/s/  William H. Wilcox


Title: Manager





--------------------------------------------------------------------------------



 



ISS-ORLANDO, LLC
 

  By: 
/s/  William H. Wilcox


Title: Manager





--------------------------------------------------------------------------------



 



SURGERY CENTERS HOLDINGS COMPANY, L.L.C.,
 

  By:  Surgery Centers of America II, L.L.C., its sole member

 

  By: 
/s/  John J. Wellik


Title: Manager





--------------------------------------------------------------------------------



 



CITIBANK, N.A., AS COLLATERAL AGENT,
 

  By: 
/s/  Michael M. Schadt


Title: Vice President





--------------------------------------------------------------------------------



 



SCHEDULES

Schedule I    — Subsidiary Loan Parties   Schedule II    — Pledged Stock; Debt
Securities   Schedule III    — Intellectual Property   Schedule IV    —
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Subsidiary Loan Parties
Georgia Musculoskeletal Network, Inc.
Health Horizons of Kansas City, Inc.
Health Horizons of Murfreesboro, Inc.
Health Horizons of Nashville, Inc.
Medcenter Management Services, Inc.
Ortho Excel, Inc.
OrthoLink ASC Corporation
OrthoLink Physicians Corporation
OrthoLink Radiology Services Corporation
OrthoLink/Georgia ASC, Inc.
OrthoLink/New Mexico ASC, Inc.
OrthoLink/TN ASC, Inc.
Physicians Data Professionals, Inc.
Specialty Surgicenters, Inc.
SSI Holdings, Inc.
Surginet of Northwest Houston, Inc.
Surginet of Rivergate, Inc.
Surginet, Inc.
Surgis Management Services, Inc.
Surgis of Chico, Inc.
Surgis of Pearland, Inc.
Surgis of Phoenix, Inc.
Surgis of Redding, Inc.
Surgis of Sand Lake, Inc.
Surgis of Sonoma, Inc.
Surgis of Victoria, Inc.

 



--------------------------------------------------------------------------------



 



Surgis of Willowbrook, Inc.
Surgis, Inc.
United Surgical of Atlanta, Inc.
United Surgical Partners Holdings, Inc.
USP Alexandria, Inc.
USP Assurance Company
USP Austin, Inc.
USP Austintown, Inc.
USP Baltimore, Inc.
USP Baton Rouge, Inc.
USP Bridgeton, Inc.
USP Cedar Park, Inc
USP Central New Jersey, Inc.
USP Chesterfield, Inc.
USP Chicago, Inc.
USP Cleveland, Inc.
USP Coast, Inc.
USP Columbia, Inc.
USP Corpus Christi, Inc.
USP Cottonwood, Inc.
USP Creve Coeur, Inc.
USP Decatur, Inc.
USP Des Peres, Inc.
USP Destin, Inc.
USP Domestic Holdings, Inc.
USP Florissant, Inc.
USP Fredericksburg, Inc.
USP Glendale, Inc.
USP Harbour View, Inc.

 



--------------------------------------------------------------------------------



 



USP Houston, Inc.
USP Indiana, Inc.
USP International Holdings, Inc.
USP Kansas City, Inc.
USP Las Cruces, Inc.
USP Long Island, Inc.
USP Lyndhurst, Inc.
USP Mason Ridge, Inc.
USP Michigan, Inc.
USP Midwest, Inc.
USP Mission Hills, Inc.
USP Nevada, Inc.
USP New Jersey, Inc.
USP Newport News, Inc.
USP North Kansas City, Inc.
USP North Texas, Inc.
USP Oklahoma, Inc.
USP Olive, Inc.
USP Oxnard, Inc.
USP Phoenix, Inc.
USP Reading, Inc.
USP Richmond II, Inc.
USP Richmond, Inc.
USP Sacramento, Inc.
USP San Antonio, Inc.
USP San Gabriel, Inc.
USP Sarasota, Inc.
USP Securities Corporation
USP St. Peters, Inc.

 



--------------------------------------------------------------------------------



 



USP Sunset Hills, Inc.
USP Tennessee, Inc.
USP Torrance, Inc.
USP Virginia Beach, Inc.
USP Webster Groves, Inc.
USP West Covina, Inc.
USP Westwood, Inc.
USP Winter Park, Inc.
USPI San Diego, Inc.
ISS-Orlando, LLC
North MacArthur Surgery Center, LLC
Pasadena Holdings, LLC
Same Day Management, L.L.C.
Same Day Surgery, L.L.C.
Surgery Centers Holding Company, L.L.C.
Surgery Centers of America II, L.L.C.
USP Nevada Holdings, LLC
USP Texas Air, LLC
WHASA, L.C.
USP Texas, L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
EQUITY INTERESTS

                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USPI Holdings, Inc.
    2     USPI Group Holdings, Inc.     100  
USP Cottonwood, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Phoenix, Inc.
    3     USP Domestic Holdings, Inc.     1,000  
USP Coast, Inc.
    2     USP Domestic Holdings, Inc.     1,000  
USP Glendale, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Mission Hills, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Oxnard, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sacramento, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP San Gabriel, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP West Covina, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Westwood, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USPI San Diego, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Medcenter Management Services, Inc.
    2R     OrthoExcel, Inc.     100  
Ortho Excel, Inc.
  AB101R   OrthoLink Physicians Corporation     648.1113  
OrthoLink Physicians Corporation
    2R     USP Domestic Holdings, Inc.     1,000  
Surgis, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
United Surgical Partners Holdings, Inc.
    1R     United Surgical Partners International, Inc.     1,000  
USP Domestic Holdings, Inc.
    2R     United Surgical Partners Holdings, Inc.     1,000  
USP International Holdings, Inc.
    4R     United Surgical Partners Holdings, Inc.     1,000  
USP Long Island, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP North Texas, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Destin, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sarasota, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Winter Park, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
Georgia Musculoskeletal Network, Inc.
    1R     OrthoLink Physicians Corporation     1000  
OrthoLink/Georgia ASC, Inc.
    1R     OrthoLink ASC Corporation     1,000  
OrthoLink/New Mexico ASC, Inc.
    1R     OrthoLink ASC Corporation     1,000  
Specialty Surgicenters, Inc.
    1     SSI Holdings, Inc.     1,000  
SSI Holdings, Inc.
    C46     USP Domestic Holdings, Inc.     6,859,514  
United Surgical of Atlanta, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Chicago, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Midwest, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Indiana, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Alexandria, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Baton Rouge, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Baltimore, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Michigan, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Bridgeton, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Chesterfield, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Columbia, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Creve Coeur, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Des Peres, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Florissant, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Kansas City, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USP Mason Ridge, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP North Kansas City, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Olive, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP St. Peters, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Sunset Hills, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Webster Groves, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Central New Jersey, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP New Jersey, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Las Cruces, Inc.
    1R     USP Domestic Holdings, Inc.     1,000  
USP Nevada, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Austintown, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Cleveland, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Lyndhurst, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Oklahoma, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Reading, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Kansas City, Inc.
    4R     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Murfreesboro, Inc.
    3R     USP Domestic Holdings, Inc.     1,000  
Health Horizons of Nashville, Inc.
    8R     USP Domestic Holdings, Inc.     1000  
OrthoLink ASC Corporation
    1R     OrthoLink Physicians Corporation     1,000  
OrthoLink Radiology Services Corporation
    1     OrthoLink Physicians Corporation     1,000  
OrthoLink/TN ASC, Inc.
    1R     OrthoLink ASC Corporation     100  
Surginet of Northwest Houston, Inc.
    1     Surginet, Inc.     1,000  
Surginet of Rivergate, Inc.
    2     Surginet, Inc.     1,000  
Surginet, Inc.
    32     Surgis, Inc.     1  
Surgis Management Services, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Chico, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Pearland, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Phoenix, Inc.
    1     Surginet, Inc.     1000  
Surgis of Redding, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Sand Lake, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Sonoma, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Victoria, Inc.
    1     Surginet, Inc.     1,000  
Surgis of Willowbrook, Inc.
    1     Surginet, Inc.     1,000  
USP Decatur, Inc.
    5     USP Domestic Holdings, Inc.     1,000  
USP Securities Corporation
    2     OrthoLink Physicians Corporation     1,000  
USP Tennessee, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
Physicians Data Professionals, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Austin, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Cedar Park, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Corpus Christi, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Houston, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP San Antonio, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Fredericksburg, Inc.
    2R     USP Domestic Holdings, Inc.     1,000  
USP Harbour View, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Newport News, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Richmond II, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Richmond, Inc.
    1     USP Domestic Holdings, Inc.     1,000  
USP Virginia Beach, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



                                      Number of Issuer   Certificate No.  
Registered Owner   Shares/Units
USP Assurance Company
    1     USP Domestic Holdings, Inc.     1,000  
USP Torrance, Inc.
    1     USP Domestic Holdings, Inc.     1,000  

 



--------------------------------------------------------------------------------



 



DEBT SECURITIES

                                                  Type of   Secured      
Original   Original   Amdt. Debtor   Jurisdiction   filing   Party   Collateral
  File Date   File Number   File Date
USP Texas, L.P.
  Cape Surgery Center, L.P.   $ 755,000.00     $ 248,161.85     October 28, 2004
    9.00 %   November 15, 2010   All assets
USP Texas, L.P.
  Christus Santa Rosa Surgery Center, L.L.P.   $ 1,049,776.56     $ 1,049,776.56
    November 1, 2006     9.00 %   November 1, 2013   Cash/AR
USP Texas, L.P.
  Doctors Outpatient Surgicenter, Ltd   $ 3,652,568.00     $ 2,745,138.54    
February 1, 2005     7.00 %   February 1, 2012   All Assets
USP Texas, L.P.
  Elmwood Park Same Day Surgery, L.L.C.   $ 188,918.00     $ 140,610.00    
July 1, 2005     8.75 %   July 1, 2010   All Assets
USP Texas, L.P.
  Elmwood Park Same Day Surgery, L.L.C.   $ 527,828.89     $ 334,649.87    
November 1, 2004     8.50 %   November 1, 2009   All Assets
USP Texas, L.P.
  Elmwood Park Same Day Surgery, L.L.C.   $ 350,000.00     $ 350,000.00    
February 1, 2006   Prime + 1%   February 1, 2011   All Assets
USP Texas, L.P.
  Greater Baton Rouge Surgical Hospital, L.L.C.   $ 179,000.00     $ 179,000.00
    April 1, 2007   Prime Rate   April 1, 2008   All Assets
USP Texas, L.P.
  Independence Surgery Center, L.L.C.   $ 352,080.00     $ 211,752.77    
August 1, 2005     8.50 %   August 1, 2011   All Assets
USP Texas, L.P.
  Las Cruces Surgical Center, L.L.C.   $ 300,000.00     $ 291,763.26    
March 1, 2005     10.00 %   February 1, 2010   Unsecured
USP Texas, L.P.
  Las Cruces Surgical Center, L.L.C.   $ 300,000.00     $ 165,000.00    
October 1, 2006     10.00 %   June 1, 2013   Unsecured
USP Texas, L.P.
  Madison Ambulatory Surgery, L.L.C.   $ 1,553,430.00     $ 1,518,430.00    
October 11, 2006     8.00 %   April 1, 2014   All assets
USP Texas, L.P.
  North Shore Same Day Surgery, L.L.C.   $ 30,000.00     $ 3,949.28     June 20,
2005     6.00 %   June 20, 2007   Specific Equipment
USP Texas, L.P.
  North Shore Same Day Surgery, L.L.C.   $ 250,000.00     $ 245,480.81    
February 1, 2006   Prime + 1%   February 1, 2011   All assets
USP Texas, L.P.
  Northwest Surgery Center, Ltd.   $ 187,317.37     $ 187,317.37     April 18,
2007   Prime Rate   August 14, 2007   All assets
USP Texas, L.P.
  Physicians Pavilion L.P.   $ 1,340,000.00     $ 1,293,286.70     September 21,
2006     8.00 %   December 1, 2013   All assets
USP Texas, L.P.
  Physicians Pavilion L.P.   $ 200,000.00     $ —     January 5, 2007     8.00 %
  January 14, 2014   All assets
USP Texas, L.P.
  River North Same Day Surgery, L.L.C.   $ 1,003,216.83     $ 244,682.40    
November 1, 2004     8.00 %   November 1, 2007   All assets
USP Texas, L.P.
  San Gabriel Ambulatory Surgery Center, L.P.   $ 1,625,000.00     $
1,320,000.89     March 1, 2006     10.00 %   February 1, 2012   All assets
USP Texas, L.P.
  Specialists Surgery Center, L.L.C.   $ 65,393.00     $ 25,820.55    
December 16, 2003     8.00 %   December 1, 2008   2nd-Cash/AR/Equip.

 



--------------------------------------------------------------------------------



 



                                                  Type of   Secured      
Original   Original   Amdt. Debtor   Jurisdiction   filing   Party   Collateral
  File Date   File Number   File Date
USP Texas, L.P.
  St. Agnes Surgery Center of Ellcott City, L.L.P.   $ 1,229,201.80     $
1,229,201.80     March 1, 2007     9.00 %   March 1, 2007   All assets
USP Texas, L.P.
  Tops Speciality Hospital, Ltd.   $ 668,688.00     $ 568,240.30    
September 1, 2005     9.00 %   December 31, 2007   CASH/AR
USP Texas, L.P.
  Tops Speciality Hospital, Ltd.   $ 452,985.40     $ 151,327.47     January 1,
2002     9.50 %   December 29, 2008   All assets
USP Texas, L.P.
  Tops Speciality Hospital, Ltd.   $ 4,640,000.00     $ 3,449,749.20    
March 31, 2001     9.50 %   December 31, 2007    
USP Texas, L.P.
  Tops Speciality Hospital, Ltd.   $ 285,000.00     $ 285,000.00     March 1,
2007           June 1, 2007   All assets
USP Sarasota, Inc.
  CHC-USP Surgery Centers, L.L.C.   $ 701,130.00     $ 632,866.06    
October 18, 2004     9.00 %   March 31, 2005   Unsecured
USP Houston, Inc.
  Memorial Health Ventures, Inc.   $ 2,491,500.00     $ 71,614.76              
       
United Surgical
Partners
International, Inc
  East Brunswick Surgery Center, L.L.C.   $ 450,000.00     $ 133,959.35    
February 1, 2003   Prime + 2%   January 1, 2008   All Assets
United Surgical
Partners
International, Inc
  Tops Speciality Hospital, Ltd.   $ 710,000.00     $ 620,571.22     December 1,
2003     9.50 %   December 31, 2007   All assets
THVG/Healthfirst, LLC
  Trophy Club Medical Center, L.P.   $ 4,100,000.00     $ 2,942,279.74    
May 1, 2005     8.75 %   May 1, 2010   All assets
Texas Health Ventures
Group, LLC
  Frisco Medical Center, L.L.P.   $ 3,000,000.00     $ 352,919.69     March 1,
2005   Prime + 0.75%   March 1, 2008   Cash/AR
Texas Health Ventures
Group, LLC
  Irving-Coppell Surgical Hospital, L.L.P.   $ 1,980,050.00     $ 1,431,096.66  
  August 1, 2005     7.50 %   August 1, 2010   Cash/AR
Texas Health Ventures
Group, LLC
  MSH Partners, L.L.P.   $ 561,393.00     $ 282,182.02     June 20, 2006   LIBOR
+ 1.50%   June 20, 2007   Cash/AR
Texas Health Ventures
Group, LLC
  Rockwall/Heath Surgery Center, L.L.P.   $ 350,000.00     $ 175,000.00    
April 20, 2006     8.50 %   April 20, 2010   Cash/AR
Texas Health Ventures
Group, LLC
  University Surgical Partners of Dallas, L.L.P.   $ 2,875,000.00     $
2,875,000.00     May 11, 2005   Prime + 1%   June 1, 2010   All assets
Surgis, Inc.
  Sand Lake Surgery Center, L.P.   $ 1,400,000.00     $ 1,400,000.00     May 27,
2004   Prime + 4%   TBD   Unsecured
Surgis Management
Services, Inc
  Northridge Surgery Center, L.P.   $ 1,325,000.00     $ 1,545,175.00    
July 1, 2006     8.00 %   July 1, 2013   Unsecured
Surgis Management
Services, Inc
  Surgery Center of Canfield, L.L.C.   $ 428,000.00     $ 401,765.24    
September 30, 2003     7.00 %   September 1, 2009   GTEES of Physicians
Surgis Management
Services, Inc
  Surgery Center of Canfield, L.L.C.   $ 120,000.00     $ 106,619.59     May 1,
2004     7.00 %   September 1, 2009   Unsecured
Surgis Management
Services, Inc
  Surgery Center of Canfield, L.L.C.   $ 175,000.00     $ 138,425.79    
September 30, 2005     7.00 %   December 1, 2010   Unsecured
Northside-Cherokee/USP Surgery Centers, L.L.C
  Surgery Center of Georgia, L.L.C.   $ 2,000,000.00     $ 1,615,874.54    
March 26, 2002     12.25 %   March 31, 2015   Unsecured

 



--------------------------------------------------------------------------------



 



                                                  Type of   Secured      
Original   Original   Amdt. Debtor   Jurisdiction   filing   Party   Collateral
  File Date   File Number   File Date
ENH/USP Surgery Centers, II, L.L.C.
  Elmwood Park Same Day Surgery, L.L.C.   $ 100,000.00     $ 25,000.00    
March 15, 2007   Prime + 1%   March 1, 2010   All assets, subordinate to USP
Texas Lien
CHW-USP Phoenix II, LLC
  Orthopedic and Surgical Speciality Company, L.L.C.   $ 1,000,000.00     $
1,000,000.00     April 1, 2005   Prime + 1.50%   May 1, 2008   Cash/AR
CHW-USP Phoenix II, LLC
  Orthopedic and Surgical Speciality Company, L.L.C.   $ 750,000.00     $
598,473.81     April 17, 2006     8.40 %   September 1, 2011    

 



--------------------------------------------------------------------------------



 



SCHEDULE III
INTELLECTUAL PROPERTY
UNITED STATES PATENTS:
Registrations:

                      REGISTRATION         OWNER   NUMBER     DESCRIPTION  
 
               
None
               

Applications:

                      APPLICATION         OWNER   NUMBER     DESCRIPTION  
 
               
None
               

Licenses:

                                      REGISTRATION/                    
APPLICATION         LICENSEE   LICENSOR     NUMBER     DESCRIPTION  
 
                       
None
                       

OTHER PATENTS:
Registrations:

                              REGISTRATION               OWNER   NUMBER    
COUNTRY/STATE     DESCRIPTION  
 
                       
None
                       

Applications:

                              APPLICATION               OWNER   NUMBER    
COUNTRY/STATE     DESCRIPTION  
 
                       
None
                       

 



--------------------------------------------------------------------------------



 



Licenses:

                                                      REGISTRATION/            
                  APPLICATION           LICENSEE   LICENSOR     COUNTRY/STATE  
  NUMBER   DESCRIPTION  
 
                               
None
                               

UNITED STATES TRADEMARKS:
Registrations:

                      REGISTRATION         OWNER   NUMBER     TRADEMARK  
 
               
Surgis, Inc.
    #76398434/2758259     Surgis Inc.,
The Surgical Services Company  
 
         

Applications:

                      APPLICATION         OWNER   NUMBER     TRADEMARK  
 
               
None
               

Licenses:

                                      REGISTRATION/                    
APPLICATION         LICENSEE   LICENSOR     NUMBER     TRADEMARK  
 
                       

OTHER TRADEMARKS:
Registrations:

                              REGISTRATION               OWNER   NUMBER    
COUNTRY/STATE     TRADEMARK  
 
                       
N/A
                       

 



--------------------------------------------------------------------------------



 



Applications:

                              APPLICATION               OWNER   NUMBER    
COUNTRY/STATE     TRADEMARK    
N/A
                       

Licenses:

                                                      REGISTRATION/            
                APPLICATION         LICENSEE   LICENSOR     COUNTRY/STATE    
NUMBER     TRADEMARK  
 
                               
N/A
                               

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



         

Exhibit I to the
Collateral Agreement
     SUPPLEMENT NO. ___ dated as of [     ], to the Guarantee and Collateral
Agreement dated as of April 19, 2007 as the same may be amended or otherwise
modified from time to time (the “Collateral Agreement”), among UNITED SURGICAL
PARTNERS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), USPI
HOLDINGS INC., a Delaware corporation, each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors,
Holdings and the Borrower are referred to collectively herein as the “Grantors”)
and CITIBANK, N.A., (“Citibank”), as Collateral Agent (in such capacity, the
“Collateral Agent”).
          A. Reference is made to the Credit Agreement dated as of April 19,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto, Citibank, as Administrative Agent, Lehman Brothers Inc., as
Syndication Agent, and Bear Stearns Corporate Lending Inc., Suntrust Bank and
UBS Securities LLC, as Co-Documentation Agents.
          B. Capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meanings assigned to such terms in the Credit
Agreement and the Collateral Agreement referred to therein.
          C. The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 7.14 of the Collateral Agreement provides that additional
Subsidiaries of the Borrower may become Subsidiary Loan Parties under the
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Loan Party under the Collateral Agreement in order to induce
the Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.14 of the Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Loan Party, a
Grantor and a Guarantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Collateral Agreement applicable to it as a
Subsidiary Loan Party, Grantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Guarantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for

Exh. I-1



--------------------------------------------------------------------------------



 



the ratable benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
the New Subsidiary. Each reference to a “Guarantor” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated in this Agreement by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that set
forth under its signature hereto is (i) the true and correct legal name of the
New Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number or its organizational identification number and (iv) the
location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Collateral
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. Any provision of this Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof and in the Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Collateral Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

Exh. I-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Collateral Agreement as of the day and year
first above written.

            [NAME OF NEW SUBSIDIARY],
      By:           Name:           Title:           Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:
            CITIBANK, N.A., AS COLLATERAL AGENT,
      By:           Name:           Title:      

Exh. I-3



--------------------------------------------------------------------------------



 



         

Schedule I
to the Supplement No. __
to the Collateral Agreement
LOCATION OF COLLATERAL

     
Description
  Location
 
   

EQUITY INTERESTS

                                                      Number and            
Number of     Registered     Class of     Percentage of   Issuer   Certificate  
  Owner     Equity Interests     Equity Interests  
 
                               

DEBT SECURITIES

                              Principal               Issuer   Amount     Date
of Note     Maturity Date  
 
                       

INTELLECTUAL PROPERTY
I. Copyrights

                                      Registration     Expiration   Registered
Owner   Title     Number     Date  
 
                       

II. Copyright Applications

                                      Registration     Date   Registered Owner  
Title     Number     Filed  
 
                       

 



--------------------------------------------------------------------------------



 



III. Copyright Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Title     Number     Date  
 
                               

IV. Patents

                                      Registration     Expiration   Registered
Owner   Mark     Number     Date  
 
                       

V. Patent Applications

                                      Registration     Date   Registered Owner  
Mark     Number     Filed  
 
                       

VI. Patent Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Mark     Number     Date  
 
                               

VII. Trademarks

                                      Registration     Expiration   Registered
Owner   Type     Number     Date  
 
                       

-2-



--------------------------------------------------------------------------------



 



VIII. Trademark Applications

                                      Registration     Date   Registered Owner  
Type     Number     Filed  
 
                       

IX. Trademark Licenses

                                                      Registration    
Expiration   Licensee   Licensor     Type     Number     Date  
 
                               

-3-